Citation Nr: 0428119	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  94-03 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for cardiovascular disease, 
to include hypertension.


WITNESS AT HEARINGS ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from July 1967 
until July 1969, and from April 1971 until January 1977.

The record reflects that by rating action dated in June 1977, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia denied entitlement to service connection 
for a heart condition, to include hypertension.  The veteran 
was notified of this decision by letter dated in June 1977, 
but did not file a timely appeal.  That determination is 
final and may not be reopened without new and material 
evidence.  See 38 C.F.R. §§ 3.1567, 20.1103 (2003).  

This matter comes before the Board of Veterans Appeals on 
appeal of an April 1992 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In the April 1992 decision the RO determined that 
new and material evidence had been submitted to reopen a 
claim for service connection for cardiovascular disease.  The 
RO, thereafter denied the veteran's claim based on a de novo 
review of the record.   The Board points out that whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the underlying claim may be considered.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether "new and material" evidence 
has been presented sufficient to reopen the claim for 
cardiovascular disease as characterized on the title page.  
The veteran was afforded personal hearings at the RO in June 
1992 and April 1993.  The transcripts are of record.  This 
case was remanded by decisions of the Board dated in July 
1997, August 2001 and August 2003.


FINDINGS OF FACT

1.  The RO denied the claim of service connection for a heart 
condition, to include hypertension, by rating decision dated 
in June 1977.  The veteran did not perfect a timely appeal to 
that determination.  

2.  Evidence received since the unappealed June 1977 denial 
of the claim of service connection for a heart condition, to 
include hypertension, bears directly and substantially upon 
the specific matter under consideration and is so significant 
that it must be considered to fairly decide the merits of the 
veteran's claim.  

3.  Cardiovascular disease, including hypertension, is not of 
service origin.


CONCLUSIONS OF LAW

1.  The June 1977 RO decision that denied the claim of 
service connection for a heart condition, to include 
hypertension is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence sufficient to reopen the 
previously denied claim of entitlement to service connection 
for a heart condition, to include hypertension, has been 
received and the veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  Cardiovascular disease, to include hypertension, was not 
incurred in or aggravated by service nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board points out that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist the veteran.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment but not yet final 
as of that date.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board notes that the provisions of 38 
C.F.R.§ 3.156(a) regarding new and material claims and second 
sentence of 3.159(c) were amended effective August 29, 2001.  
However, since the record indicates that a claim to reopen 
was received long before that date, the new provisions 
concerning new and material claims are not applicable to the 
instant case.  See 66 Fed. Reg. 45620- 45632 (August 29, 
2001).  

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claim on appeal.  He was provided 
with a copy of the April 1992 rating action, a November 1992 
statement of the case, as well as supplemental statements of 
the case in May 1993, March 2000, March 2001, August 2003, 
and April 2004.  These documents, collectively, provide 
notice of the law and governing regulations, the reasons for 
the determinations made regarding the claims, and the 
evidence, which has been received in this regard.  In a 
letter dated in March 2004, the veteran was notified of the 
VCAA, and the information and evidence needed to establish 
his claims, and what evidence the VA would attempt to obtain 
on his behalf.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO has obtained VA and private records identified by the 
appellant.  The case was remanded for further development on 
two occasions and the veteran was afforded personal hearings 
on appeal in July 1992 and March 1993.  The record discloses 
that VA has met its duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim being decided.  

The Board notes that the March 2004 VCAA letter was mailed to 
the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual background

The evidence of record at the time of the June 1977 RO 
decision that denied service connection for a heart 
condition, to include hypertension, is summarized.

The service medical records contain electrocardiogram (EKG) 
tracings dated January 10 1972 noting that the EKG had been 
ordered for observation of chest pain.  A record dated on 
January 17, 1972 shows that the veteran was placed on 
physical profile for two months with a diagnosis of heart 
disease, cause not yet determined.  On January 26, 1972, 
service medical records reflect that the veteran had 
"recently discovered heart disease of unknown etiology" and 
that he currently presented with episode of chest pain with 
shortness of breath with diaphoresis.  It was reported that 
physical examination was within normal limits.  A blood 
pressure reading of 120/80 was recorded with a regular pulse 
rate of 84.  An EKG was obtained which was reported to be 
within normal limits.  He was placed on Valium.  The 
appellant returned the following morning with complaints of 
substernal chest pain radiating into the left axilla.  His 
blood pressure was noted to be 120/80.  Following 
examination, impressions included heart disease of 
undetermined etiology by history.

A January 31st, 1972 clinic entry reflects that the veteran 
experienced another episode of left anterior chest pain.  It 
was reported that a repeat EKG showed no significant change.  
It was felt that that the current pain episode was probably 
noncardiac in origin, as there was no change clinically.  In 
February, 1972it was recorded that the appellant was doing 
well with no recurrent chest pain and that an examination was 
unchanged.  A March 1972 entry noted that the veteran had had 
episodic anterior chest pain two days before which was vague 
as always and lasted five to 10 minutes with shortness of 
breath and diaphoresia.  It was reported that his EKG had 
improved.  It was also noted that the appellant had been 
consuming alcohol at an alarming rate, and that this was now 
being looked into psychiatrically.  His physical profile was 
extended for another month in March 1972.

The veteran was hospitalized in late March 1972 and was 
discharged several days in April 1972.  The hospital 
discharge summary noted that the appellant had been admitted 
in November 1972[sic] with a flu-like syndrome associated 
with a choking throbbing discomfort in the mid-substernal 
area, initially radiating to his shoulders.  It was reported 
that episodes of chest pain had persisted for the next two 
weeks with non-exertional precordial heaviness.  The report 
noted that for the past two years, the veteran had been a 
heavy alcohol consumer, drinking 3-4 fifths of bourbon and 6 
-7 beers per week.  It was related that he had greatly 
reduced his alcohol intake since January.  

Physical examination at that time showed a blood pressure 
reading of 170/100, which was reported to have later fallen 
to within normal limits.  A battery of laboratory and 
diagnostic testing was performed and the appellant underwent 
cardiac catheterization showing normal cardiac function.  It 
was recorded that a great deal of effort was made to 
demonstrate an intraventricular gradient because of the 
precatheterization impression that he might have idiopathic 
hypertrophic subaortic stenosis.  It was found, however, that 
there was no post extrasystolic, exercise or isuprel 
induction of such a gradient.  The report noted that because 
of the length of that procedure and the normal hemodynamics 
obtained, it was felt that further prolongation of the 
procedure with coronary arteriogram was not indicated.  It 
was the opinion of staff that the veteran had either a 
transient alcohol-related or myocarditis-related cardiac 
abnormality for which there was currently little or no 
evidence.  It was opined that chest pain was probably not 
cardiogenic in nature considering the "absolutely normal" 
hemodynamics and the lack of evidence for coronary artery 
disease.  It was stressed to the veteran to use moderation in 
his future alcohol ingestion.  On discharge, a diagnoses of 
no definite heart disease, and undiagnosed manifestation of 
minor electrocardiographic abnormalities with normal 
hemodynamics were rendered.  It was commented that no 
medication or physical profile was needed.  An ensuing clinic 
note dated in April 1972 noted that the veteran was seen for 
complaints of chest pain and difficulty breathing.  A 
notation indicated that he would be admitted with "impending 
D-T's".  He was hospitalized in April 1972 for alcoholism.  
His blood pressure was 110/70.

He was seen in October for shortness of breath and pain in 
his shoulders and back. The veteran was seen for a complaint 
of recurrent chest pain in June 1973 with hyperventilation.  
It was noted that there was a problem with anxiety, which was 
usually controlled by Valium.  A blood pressure reading of 
130/76 was recorded on that occasion.  Upon examination in 
December 1976 for separation from service, it was reported 
that the veteran had an abnormal EKG with borderline minor T-
wave changes.  A blood pressure reading of 120/80 was 
recorded.  A chest x-ray was within normal limits

The veteran underwent cardiology consultation in January 1977 
for separation from service whereupon a diagnosis of abnormal 
EKG with minor T-wave flattening in the precordium on 
standard positions, normalizing with position, not associated 
with any evidence of heart disease was rendered.   History 
was rendered to the effect that the appellant had a history 
of nonspecific chest pain associated with alcohol 
consumption.  It was reported that he had had normal cardiac 
catheterization with no gradient and had subsequently 
remained asymptomatic.  A blood pressure reading of 140/84 
was obtained.  Following examination, the examiner concluded 
that no treatment or limitation was indicated, and that 
routine separation was in order.  

An enlistment examination report dated in November 1977 
showed the appellant's blood pressure as 130/80.  He was 
disqualified on the basis of his weight.

The veteran filed claim for service connection for a heart 
condition in March 1977.  He underwent special VA examination 
for cardiac purposes in July 1977, which noted that the 
appellant had been drinking very heavily while in service, 
and had developed difficulty breathing and problems with his 
heart.  It was reported that he had had breathing problems on 
physical exertion and felt somewhat weak and exhausted for 
which he had undergone an EKG which, by his own statement, 
had been abnormal.  The veteran was reported to have stated 
that he was hospitalized and had undergone extensive 
diagnostic work-up and had been told he had a strained 
muscle.  He related that he stopped drinking completely, but 
still continued to have shortness of breath, primarily on 
physical exertion.  The appellant indicated that he did not 
have any problems at night and slept well.  

Physical examination disclosed that the heart was normal on 
percussion and auscultation.  Rhythm was regular with a small 
systolic murmur at the apex.  The P2 was greater than the A2 
and there was no evidence of S3 or S4 sounds.  The chest was 
normal to inspection.  A blood pressure reading of 116/78 was 
noted.  

Two X-ray views of the chest were interpreted as within 
normal limits.  An EKG showed diffuse T wave flattening which 
was felt to be within normal limits.  Following examination, 
diagnoses of myocardiopathy secondary to alcoholism and 
chronic bronchitis from history were rendered.  

The RO denied service connection for a heart condition in 
June 1977 on the basis that heart disease was not 
demonstrated.  The veteran did not perfect an appeal to the 
June 1977 determination and it became final.  See 38 U.S.C.A. 
§ 7105.  However, the appellant may reopen his claim by 
submitting new and material evidence. 38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.

The evidence added to the record since the June 1977 denial 
of the claim includes a VA medical certificate dated in 
October 1978, which shows that the veteran was seen for 
complaints of chest pain and shortness of breath.  It was 
recorded that he smelled of ethanol, and admitted to drinking 
from a pint to a quart of whisky a day.  He also indicated at 
that time that he knew that alcohol had probably caused his 
symptoms.  A blood pressure reading of 130/78 was noted.  
Following examination, a diagnosis of ethanol abuse gastritis 
was rendered.

The veteran was hospitalized at a VA facility between 
February and March 1985. His symptoms included abdominal 
pain, heartburn, and indigestion.  It was noted that he had 
had six beers on the day of admission, and approximately 12 
beers the weekend prior to hospitalization.  A blood pressure 
reading of 145/105 was obtained.  Upon diagnostic work-up, it 
was reported that a chest film was negative.  An EKG revealed 
low voltage and depressed or inverted T waves throughout.  
Medication was prescribed.  Pertinent diagnoses on discharge 
included acute and chronic ethanol abuse and essential 
hypertension.

VA outpatient clinical records dated between 1989 and 1991 
reflect treatment for complaints and disorders including 
hypertension.  An abnormal EKG was obtained in March 1990.  
The appellant was admitted in June 1990 for high blood 
pressure.  

The veteran underwent VA examination in December 1991 and 
indicated that he had had a heart problem in 1972, as well as 
high blood pressure for the last six years.  A chest ray was 
performed showing no acute disease.  An EKG was obtained.  
Following examination, diagnoses of hypertension, essential, 
mild, abnormal EKG manifested by low voltage and nonspecific 
T waves and history of alcoholic cardiomyopathy were 
rendered.

The veteran's private physician wrote in February 1993 that 
he had treated the veteran since 1991 for disabilities that 
include hypertension for which he had been prescribed 
medication.  It was noted that the veteran experienced chest 
pain, but that no cardiac work-up had been performed on him.

The veteran presented testimony upon personal hearings on 
appeal in June 1992 and March 1993 to the effect that he had 
chest pain and high blood pressure in service and that a 
heart disorder was diagnosed as that time.  

A VA examination was conducted in May 1997 for diseases of 
the heart.  History was provided to the effect that while the 
appellant served in Germany, he had a spell of elevated blood 
pressure, chest pain and shortness of breath, and that there 
was some concern that he might have had idiopathic subaortic 
stenosis.  It was noted that he had undergone cardiac 
catheterization, but that the hemodynamics had been normal, 
there was no subaortic gradient, the aortic root was normal, 
and there was no abnormality of the coronaries.  The examiner 
related that it was felt the appellant's symptoms were 
related to alcohol and that he subsequently had no more 
problems.  It was reported that due to chest pain and an 
abnormal treadmill test in September 1996, the veteran 
underwent cardiac catheterization which revealed no coronary 
disease.  It was noted that he did not currently have chest 
pain.  Following examination, the examiner commented that the 
veteran had an episode of chest pain and shortness of breath 
in service, which led to a normal catheterization in the 
military.  It was opined that this appeared to possibly be 
related to elevated blood pressure, which was likely due to 
his heavy alcohol abuse.  It was related that the veteran had 
a history of hypertension since 1985, but had no evidence of 
congestive heart failure or coronary artery disease.  It was 
added that he did have some dyspnea with moderate exertion, 
and that this was likely related to possible chronic 
obstructive pulmonary disease, but may have also been related 
to elevated blood pressure.  

A VA examination was conducted in November 2000.  The 
examiner stated that the medical record was reviewed and an 
extended chronology was delineated.  A comprehensive physical 
examination was performed, which included EKG, an 
echocardiogram and chest-X-ray.  Following examination, 
pertinent diagnoses of hypertension, and abnormal EKG 
consistent with a right axis deviation and no specific ST and 
T wave changes were rendered.  It was recommended that a 
thallium stress test or selected coronary angiography be 
performed to rule out coronary artery disease.  

The examiner noted that from review of the medical record, he 
could find no significant documentation of hypertension or a 
cardiac condition that originated during the veteran's 
military service, with the exception of the onset of 
precordial pain radiating to the left axilla and the abnormal 
EKG of 1972 that generated the negative cardiac 
catheterization.  It was added, however, that just a few 
months following release from the army, a diagnosis of 
cardiomyopathy secondary to alcoholism was rendered.  

Extensive VA and private clinical records dating from 1991 
show that the appellant was treated for multiple complaints 
and disorders, including hypertension.  In a clinic note 
dated in March 2004, his private physician wrote that the 
veteran came in wanting a letter pertaining to his 
hypertension.  It was reported that the medical records 
provided to him by the VA regional office were reviewed.  The 
physician stated that hypertension was diagnosed in 1972 
while the veteran was serving in Germany, and that he 
underwent cardiac catheterization at that time which was 
normal.  It was noted that there had been no recurrence until 
1985, some eight years after release from active duty 
whereupon medication was initiated.  

The physician related that the initial elevated blood 
pressure was due to alcoholism, and that repeat cardiac 
catheterization in the past revealed no evidence of 
cardiomyopathy.  It was reported that the veteran began 
seeing him in November 1991 for hypertension along with other 
medical problems, and that blood pressure had been elevated 
throughout his treatment.  In a formal letter of that same 
date, the physician stated that "[I]n my medical opinion, it 
is as likely as not that elevated BP[blood pressure] readings 
document[sic] on this patient's service medical records, 
verifies the possibility of the origination of his 
hypertension."  It was added that based on the medical 
records, medication for hypertension had been initiated in 
1985.  

The claims folder was subsequently referred to a VA examiner 
for an opinion as to whether a chronic cardiovascular 
disorder, to include cardiomyopathy, was manifested within 
one year following the veteran's separation from service.  In 
an addendum report dated in March 2004, the examiner stated 
that after extensive review of the claims folder, there was 
no evidence to establish the existence of a significant 
chronic cardiovascular disorder within a year of discharge 
from active duty.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A. §§ 1110. 1131 (West 
2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §§ 3.303, 3.306 (2003).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303 
(2003).  

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

After reviewing the record the Board finds that the medical 
evidence received since the June 1977 RO determination is new 
and material in that it establishes for the first time the 
presence of cardiovascular disease following the veteran's 
release from active duty.  

Accordingly, the claim of entitlement to service connection 
for cardiovascular disease, to include hypertension, is 
reopened.  See 38 C.F.R. § 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  Once the claim has been reopened the current 
decision must be made on a review of the entire record.

Service Connection for Cardiovascular Disease, to Include 
Hypertension

The evidence reflects that the veteran was seen for cardiac 
complaints beginning in January 1972 and he was hospitalized 
in March 1972 for chest pain and other symptomatology for 
what was initially felt to be heart disease.  His blood 
pressure 170/100.  However, after undergoing extensive 
diagnostic work-up, including cardiac catheterization, it was 
determined that the veteran did not have heart disease, 
despite some fluctuating EKG readings.  It was ultimately 
opined that his symptoms were probably related to excessive 
alcohol use.  

Additionally, the remaining service treatment records show no 
elevated blood pressures or heart disease.  Furthermore, 
after an abnormal EKG was taken at the time of the separation 
examination, a cardiac consultation found no heart disease.  
No cardiomyopathy was shown on x-ray.  

The veteran underwent VA examination in April 1977 and an EKG 
and chest X-ray were interpreted to be within normal limits.  
The Board notes that despite the latter findings, a diagnosis 
of myocardiopathy secondary to alcoholism was rendered at 
that time.  The ensuing post service record is silent for any 
cardiovascular process or evidence of heart disease until 
1985, more than eight years following his release from active 
duty.  At that time, the veteran was hospitalized and found 
to have essential hypertension.  There are no current x-rays 
confirming the presence of cardiomyopathy.

The veteran's private physician in March 2004 opined that it 
was as likely as not that elevated blood pressure readings 
document on this patient's service medical records, verifies 
the possibility of the origination of his hypertension.  In 
this regard, the Board notes that the language utilized by 
the physician is speculative in nature.  Also, only one 
elevated reading was recorded in service in March 1972 with 
no evidence of hypertension until 1985 more than 12 years 
later.  The opinion is thus based on an inaccurate factual 
premise, which lessens its probative value.  Reonal v. Brown, 
5 Vet. App. 458, 461 (1993)

Additionally, a VA examiner in November 2000 after reviewing 
the records indicated that there was no documentation of 
heart disease or hypertension in service.  Furthermore a VA 
examiner in March 2004 found no evidence of heart disease or 
hypertension within a year following the veteran's release 
from active duty.  In view of the above the Board places more 
probative value on the VA examiners' opinions as opposed to 
the veteran's private physician.

Accordingly, the Board finds that service connection for 
cardiovascular disease, including hypertension, is not 
warranted.  The evidence is not equipoise as to warrant 
application of the benefit of the doubt doctrine.  38 C.F.R. 
§ 3.102 (2004). 

ORDER

Service connection for cardiovascular disease, to include 
hypertension, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



